DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Response to Arguments
The objection to claim 9 has been overcome.  
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to include a secondary reference to address the newly presented recitation and this action has been made final.
In particular, Applicant argues that the prior art does not have the slits with a linear shape.  In this regard, it is pointed out that Townley teaches slits having a linear shape by slits 42 in Figure 4 and described in paragraph 0032.  Rocha also shows slits 24 with linear shapes in Figure 5A.  

Applicant argues that the prior art does not disclose or suggest the loop material fastener strip having some of the slits extending out through a top edge or a bottom edge of the fastener strip.  However, Figures 5A and 5B of Rocha specifically shows slits 24 extending out through the top edge and the bottom edge, which is applied herein in the combination with Townley.  
Applicant repeats these or similar arguments in multiple paragraphs.
At the top of page 5 in the remarks section, Applicant points out that the purpose for the slits to extend through edges of the fastening strip is to correct a problem of bridging, where the material breaks and creases, which may otherwise occur.  Importantly, Townley addresses this point by stating in paragraph 0004 that his system “allows a leather vehicle trim to be installed on a vehicle interior component such as a vehicle seat without wrinkling,” and Rocha states that providing the slits 24 shown in Figures 5A and 5B is “to make the strip more compliant as depicted in Figure 5A” and that “[t]his allows the product to be bent (arrow C) as required as depicted in FIG. 5B.”
Hence, even though Applicant argues near the bottom of page 7 of the remarks that the Examiner has improperly relied on hindsight, the references relied upon are in the 
Therefore, the rejections have been modified to address the newly recited details and are repeated herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 7, “said slots” lacks antecedent basis; 
Claim 9, lines 2-3, because the recitation does not specify what the seat bolster and the center insert contact, it is not clear to which area of foam the strip of hook material is secured;
Claim 21, lines 1-2, “said seat bolster and said center insert contact one another” lacks antecedent basis because they are not specifically recited as contacting each other previous to this recitation; and 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townley (US 2018/0154843) in view of Rocha (US 2012/0011685).
Townley shows and discloses a deep draw trim member that includes a strip of hook material, a strip of loop material having a plurality of slits therethrough, the slits having a linear shape, but lacks disclosing that the slits cover all portions of the loop material from top to bottom, including where the slits extend out of a top edge and a bottom edge, and from side to side.
On the other hand, Rocha teaches placing flexible grooves or slits to cover all portions from top to bottom and from side to side, of a strip of fastening material, as shown in Figures 7-11, and specifically shows in Figures 5A and 5B a prior art strip with linear slits that cover the entire strip from top to bottom, including the slits extending out through a top edge and a bottom edge, and from side to side.
It would have been obvious to apply the teachings of Rocha to the strips of Townley, either modifying openings 56 shown in Figure 5B and/or increasing the number 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    A deep draw trim member for use in a vehicle seat, said deep draw trim member comprising:
a strip of hook material secured to a foam of the vehicle seat (28, 30, paragraphs 0028, 0030 of Townley); 
a strip of loop material secured to a seat trim member (24 paragraphs 0025-0026 and 0031-0032 of Townley);
said strip of loop material having a plurality of slits arranged therethrough (openings 56 shown in Figure 5B and/or slits 42 in Figure 3, and described in paragraphs 0031 and 0034 of Townley), said slits having a linear shape (as shown by slits 42 in Figure 3 of Townley or modified to be linear slits like slits 24 in Figures 5A and 5B of Rocha), said slits cover all portions of said loop material from a top edge to a bottom edge and from a first side to a second side (in accordance with the statement of obviousness above), some of said slots extend through said top edge and said bottom edge (as shown in Figures 5A and 5B of Rocha, some of the slits 24 extend through the top edge and the bottom edge of the strips 14 and thus help to improve the overall 
said strip of loop material engaged with said strip of hook material to create a seating surface for said vehicle seat (paragraphs 0030 and 0036 of Townley).

2.    The deep draw trim member of claim 1 wherein said hook material is secured to said foam via a chemical fastening methodology (paragraph 0030 of Townley).

3.    The deep draw trim member of claim 1 wherein said loop material is laminated to an inside surface of said seat trim member (paragraph 0032 of Townley).

4.    The deep draw trim member of claim 1 wherein said loop material plurality of slits are arranged in a plurality of lines (modified slits 56, as shown in the illustrated copy of Figure 5B, below, and/or slits 42 of Townley, multiplied and distributed, as taught by Rocha, where the slits 42 of Townley can be positioned, as taught by Figures 5A and 5B of Rocha, between slits 56 of Townley without affecting the intended function of the slits 56 of Townley).

5.    The deep draw trim member of claim 4 wherein said plurality of lines are parallel to one another (as shown in the illustrated copy of Figure 5B, below, and where it would have been obvious to place the slits 42 of Townley and/or slits 24 of Rocha evenly 


    PNG
    media_image1.png
    397
    865
    media_image1.png
    Greyscale

6.    The deep draw trim member of claim 5 wherein said plurality of slits having a predetermined distance between each slit in each of said line (as shown in the illustrated copy of Figure 5B, above, and where additional slits 42 of Townley or slits 24 of Figure 5A of Rocha would likewise be linearly aligned and have similar distances between them).

7.    The deep draw trim member of claim 6 wherein said plurality of lines having a predetermined gap arranged therebetween (as shown in the illustrated copy of Figure 5B, above, and where additional slits 42 of Townley or slits 24 of Figure 5A of Rocha would likewise be linearly aligned and have similar gaps between the lines of slits).



    PNG
    media_image2.png
    715
    395
    media_image2.png
    Greyscale


9.    The deep draw trim member of claim 1 wherein said strip of hook material is secured to an area of foam where a seat bolster and center insert contact (as shown in 

Regarding claim 10, Townley discloses the details above, and discloses adhesion of multiple layers by various means, but lacks specifically disclosing that the loop material 24 is adhered to the backing or spacer layer 16 via a web adhesive.
On the other hand, Townley discloses that layer 18 and layer 16 can be adhered to each other by a web adhesive.
It would have been obvious to also adhere the loop material layer 24 to the spacer layer 16 by a web adhesive because doing so provides a broad coverage of adhesion by a heating process, which is also advantageous because the adhesion can be implemented in a limited fashion once the layers are placed in the desired positions.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 


11.    The deep draw trim member of claim 1 wherein said seat trim member having a layer of foam backing arranged on an inside surface thereof (spacer 16 shown in Figures 1-2 and 4A is disclosed as being made of a foam backing in paragraph 0025 of Townley).

12.    The deep draw trim member of claim 1 wherein said loop material having a grate appearance defined by said slits (loop material 24 with slits 56 of Townley modified in light of Rocha and/or loop material 24 modified in light of Rocha to be entirely covered by slits 42 of Townley provide a grate appearance, where Merriam Webster Online dictionary defines grate as - a barred frame for cooking over a fire, and either Figure 5b of Townley or Figure 5B of Townley modified in light of Figure 5A of Rocha resembles a grate in accordance with this definition).

21. (NEW) The deep draw trim member of claim 9 wherein said area where said seat bolster and said center insert contact one another is a deep draw seam (as best understood, the seat bolster and the center insert may be considered to contact each other in the area where these elements meet or intersect in the illustrated copy of Figure 7B of Townley, above, and may be considered to form a deep draw seam because of the known 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636